Citation Nr: 0630083	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 





INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  He also had subsequent active duty and inactive 
duty for training with the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied service connection for PTSD.  The RO issued a 
notice of the decision in October 2002, and the veteran 
timely filed a Notice of Disagreement (NOD) in January 2003.  
Subsequently, in December 2003 the RO provided a Statement of 
the Case (SOC), and thereafter, in January 2004, the veteran 
timely filed a substantive appeal.

The veteran did not request a hearing on this matter.

The Board comments that the RO did not recognize the 
veteran's PTSD claim as one to reopen in its October 2002 
decision.  A review of the entire record, however, reveals 
that the Board had rendered a decision on this claim in June 
1999, which the veteran did not appeal.  While the RO 
implicitly reopened the veteran's claim, the Board must still 
address the threshold question of whether new and material 
evidence has been received to reopen the claim for service 
connection for PTSD.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, regardless of the RO's finding.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
  
The Board's decision below reopens the veteran's claim for 
service connection for PTSD.  The claim must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for additional development.  VA will notify 
the appellant if further action is required on his part.





FINDINGS OF FACT

1.  The Board denied service connection for PTSD in a June 
1999 decision; the veteran did not appeal that decision.

2.  The evidence submitted since the June 1999 decision 
includes private and VA medical records specifically 
assessing whether the veteran has PTSD.  This evidence is 
new and raises a reasonable possibility of substantiating 
the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 1999 Board decision that denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

2.  Because the evidence presented since the June 1999 Board 
decision is new and material, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2006).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for PTSD.  Therefore, no further 
development is needed with respect to this part of the 
appeal.  As noted above, the reopened claim is addressed 
further in the remand below.


II. New and Material Evidence

a. Law and Regulations
38 U.S.C.A. § 7104(b) provides that "[e]xcept as provided in 
section 5108 . . . when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered."  38 U.S.C.A. § 7104(b).  Section 5108, in turn, 
requires that the Secretary reopen a disallowed claim and 
review the former disposition of it "[i]f new and material 
evidence is presented or secured" with respect to the claim.  
38 U.S.C.A. § 5108; accord Fortuck v. Principi, 17 Vet. App. 
173, 178 (2003) ("The Secretary must reopen a previously and 
finally disallowed claim when 'new and material evidence' is 
presented or secured"); 38 C.F.R. § 3.156(a) ("A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence").  

The Board notes that the veteran filed his August 31, 2001 
claim to reopen that is the subject of this appeal after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.    

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the appellant has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
Background
The veteran had submitted a previous service connection claim 
for PTSD in October 1996, which the RO denied in November 
1996.  After he perfected his appeal, the Board issued a 
decision in June 1999, which also denied this claim as not 
"well-grounded."  (Among other things, the VCAA eliminated 
the concept of a well-grounded claim; however, the effective 
date of the act was November 9, 2000.)  The veteran did not 
thereafter appeal the Board's decision to the Court, and the 
next correspondence received by the RO relating to the PTSD 
issue occurred in August 2001 when the veteran submitted his 
claim to reopen.  

The Issue on Appeal
The June 1999 Board decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7104(b) because 
the veteran did not file a timely appeal to the Court in 
response to that decision.  See 38 U.SC.A. § 7266(a) ("In 
order to obtain review by the Court of Appeals for Veterans 
Claims of a final decision of the Board . . . a person 
adversely affected by such decision shall file a notice of 
appeal with the Court within 120 days after the date on which 
notice of the decision is mailed. . . .").  The Board, 
therefore, lacks jurisdiction to entertain the veteran's 
claim for service connection for PTSD, unless, pursuant to 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he has supplied new 
and material evidence with respect to the claim that had 
previously and finally been denied in June 1999.

The Board finds that the veteran has submitted new and 
material evidence in support of his claim.  Specifically, the 
post-June 1999 record reveals numerous medical reports, 
namely, an August 2001 private medical report by Dr. J.A.J. 
and VA medical reports dated December 2001 to January 2002, 
March 2002, and August 2002, as well as a December 2002 
Summary of Treatment report by a social worker, which 
directly pertain to the instant issue on appeal.  These 
reports qualify as "new" because none were previously 
submitted; they are all material because they offer opinions 
that support and refute a PTSD diagnosis.      

Because the Board has reopened the claim, it must now make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  




ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
PTSD is granted; this appeal is granted to this extent only.


                                                            
REMAND

A preliminary review of the record indicates that the 
veteran's claim for PTSD requires additional development.  
See 38 C.F.R. § 19.9 (authorizing the Board to remand a case 
"[i]f further evidence, clarification of the evidence . . . 
or any other action is essential for a proper appellate 
decision . . . .").

The record reflects various post-service diagnoses of a 
depressive disorder.  The Board finds that a claim for 
service connection for depression has been raised by the 
record and must be considered as part of the claim of service 
connection for PTSD.  The relevant facts and law is 
summarized below.

a. Evidence

Service Medical Records (SMRs)
A July 1967 Pre-Induction Report of Medical Examination 
includes a normal mental status examination.  In an August 
1969 Report of Medical Examination, the veteran received a 
normal clinical evaluation, to include a normal psychiatric 
assessment.  The accompanying Report of Medical History 
reveals no reports of psychological problems, to include 
depression, excessive worry or nervous trouble if any sort.  
The veteran stated that he was in good health.  

In a February 1979 Report of Medical Examination, the 
clinician gave the veteran a normal clinical evaluation, to 
include for any psychiatric abnormalities.  The companion 
Report of Medical History reveals no reports of psychiatric 
symptomatology.    

The veteran did not indicate that he had experienced any 
psychiatric symptoms in his February 1982 Report of Medical 
History.  

August 1985 and May 1986 Reports of Medical Examination for 
Army Reserve Enlistment assessed the veteran as having normal 
neurological functioning.  In the accompanying August 1985 
and May 1986 Reports of Medical History, the veteran did not 
indicate that he had any psychological difficulties, to 
include depression, excessive worry or nervous trouble of any 
sort.  He stated that he had good or excellent health.   

The veteran's October 1990 Report of Medical Examination 
reveals an abnormal psychiatric evaluation, specifically, 
that he was "fidgety + nervous."  In this Report's Summary 
of Defects, the clinician noted the veteran's history of 
depressive symptoms, being reactive to situational problems, 
but no evidence pointed to a mental disorder at present.  In 
the accompanying Report of Medical History, the veteran 
indicated that had depression or excessive worry and that he 
did not know if he had nervous trouble of any sort.  In the 
Report the clinician noted that the veteran was "very 
nervous since returning from Vietnam - combat experience - 
Flashbacks(?)."        

In an October 1994 Pre-Medical Qualification Checklist Form, 
the veteran conveyed that he did not suffer from any 
psychological illness, to include depression, excessive worry 
or nervous trouble.  November 1994 Reports of Medical 
Examination contain normal psychiatric clinical evaluations 
and the accompanying Reports of Medical History indicate no 
psychiatric illnesses.   

A February 1995 Report of Medical Examination reflects a 
normal clinical evaluation, to include a psychiatric 
assessment.  In the companion Report of Medical History, the 
veteran indicated that he experienced good health, and no 
psychological problems.  



Post-Service Medical Records
A March 1996 VA Medical Certificate reflects that the veteran 
received a diagnosis of major depression.  In a May 1996 VA 
Medical Certificate, the physician indicated that the veteran 
had depression, not otherwise specified.      

In a June 1997 examination before a Board of 3 Compensation 
and Pension psychiatrists, the examiners noted the veteran's 
combat service history and his complaints of feeling sad and 
anxious.  He exhibited no thought disorder or suicidal 
ideation.  Based on these data, the 3-member Board determined 
unanimously that there were no criteria in the veteran's 
history and mental exploration for a PTSD diagnosis.  
Instead, they diagnosed the veteran with depressive disorder 
not otherwise specified (mild) as well as substance use 
disorder and alcohol abuse or dependence by history and 
record.

In an August 2001 VA Medical Certificate, Dr. J.A.J., a 
private psychiatrist, described the veteran's infantry 
service in Vietnam and that he witnessed the death and 
wounding of soldiers.  The veteran discussed having recurrent 
nightmares about his active duty combat experiences and that 
loud noises, such as fireworks took his mind back to Vietnam.  
He also indicated that he had suicidal ideation.  Dr. J.A.J. 
therefore asserted that "[w]ithout any reasonable doubt [the 
veteran] is suffering from severe PTSD as [a] result of his 
service in Vietnam."  He did not elaborate on this opinion 
and did not assess the veteran in conformity with the 
criteria enunciated in the DSM-IV.   

An August 2001 Examination for Housebound Status indicates 
that the veteran had a history and current diagnoses of 
severe depression and anxiety.  A December 2001 VA medical 
report also contains a diagnosis of severe depression.  
Neither medical report reflects a PTSD diagnosis.     

In a December 2001 to January 2002 VA psychiatric 
examination, the examiner noted the veteran's account that he 
dreamed about Vietnam and had feelings of loneliness, sadness 
and fearfulness.  The veteran further indicated that he would 
become very sad on rainy days, as he recalled the rainy 
season in Vietnam.  He also stated that he was intolerant of 
sudden noises, especially loud sounds, like firecrackers, and 
the examiner observed him to be depressed, withdrawn and ill 
humored.  The veteran exhibited no hallucinations and had no 
suicidal plans, but appeared to have an angry and depressed 
mood.  He displayed adequate affect, orientation x 3, memory, 
and cleanly appearance.

Based on the veteran's accounts, the mental status 
examination and a review of the veteran's entire medical 
record, the examiner gave the veteran a diagnosis of major 
depression, recurrent; alcohol dependence, in remission; and 
strong borderline and avoidant characteristics.  He did not 
diagnose the veteran with PTSD.    

A January 2002 private medical notation by Dr. C.M.M.P. 
similarly diagnosed the veteran with severe depression.  In a 
February 2002 private medical notation, the clinician cited a 
history of PTSD.  Also in February 2002, a private medical 
doctor, who evaluated the veteran on admission to a hospital, 
appears to have diagnosed the veteran with major depression 
and PTSD according to DSM-IV.    

In a March 2002 VA psychiatric examination report, the 
examiner noted that the veteran was clean and adequately 
dressed with good attention, concentration and memory.  He 
was alert and oriented x 3, but he exhibited a somewhat 
depressed mood and blunted affect.  The veteran had clear and 
coherent speech, did not hallucinate and had no suicidal or 
homicidal ideation.  He had fair insight and judgment with 
good impulse control.  The veteran described traumatic 
experiences in Vietnam, such as the death of 2 individuals 
after an attack at Pleiku, but did not provide precise 
details or specific locations and dates of the alleged 
incident.  The veteran also described encountering the 
Vietcong and receiving contusions after jumping out of a 
helicopter.  He indicated that he felt sadness and anguish 
due to these Vietnam experiences.  

Based on the veteran's record, history and evaluations, the 
March 2002 VA examiner determined that the veteran did not 
fulfill the diagnostic criteria for PTSD.  Instead, the 
examiner diagnosed the veteran with depressive disorder, not 
otherwise specified.  In addition, the examiner commented 
that Dr. J.A.J.'s August 2001 "short report d[id] not detail 
the alleged stressors no described the symptomatology or 
history in which he based the given diagnosis of [PTSD]."  
The examiner also noted that PTSD had never been previously 
diagnosed during treatment.  

In an August 2002 VA psychiatric examination report, the 
clinician reviewed the veteran's record, service history, 
personal history, work history and medical history.  
Specifically, she recounted the veteran's report of 
experiencing nightmares about Vietnam combat and his feelings 
of depression.  The veteran indicated that he had auditory 
hallucinations.  The examiner noted the veteran's adequate 
hygiene and cooperative attitude during the interview.  He 
displayed a constricted affect, depressed mood, a normal 
thought content, coherent thought process, and intact memory 
but exhibited poor insight and fair judgment.  He was 
oriented x 3.  

Based on this review and the examination of the veteran, the 
August 2002 VA psychiatrist determined that the veteran did 
not satisfy the criteria for a PTSD diagnosis, and instead, 
she diagnosed him with major depression.  She noted that the 
veteran did not present the symptomatology or history of 
PTSD, but did show a clinical picture of depression and past 
polysubstance abuse.  

In December 2002, J.J.F., a Master of Social Work, described 
the veteran's symptoms in a Summary of Treatment.  Based on 
the veteran's accounts, J.J.F. determined that the veteran 
was exposed to traumatic events in Vietnam as an infantryman, 
to include exposure to death and the deaths of friends during 
combat.  Post-service the veteran exhibited unstable 
behavior, poor job history, and frequent alcohol use to 
diminish emotional symptoms.  J.J.F. offered his impression 
that the veteran met the criteria for PTSD according to DSM-
IV, although he acknowledged that "[t]his impression needs 
to be confirmed by a psychiatrist."

b. Law and Regulations

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with § 
4.125(a) of this chapter; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006); see Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) (2006).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

c. Reasons for Remand

The veteran's DD-214 and personnel records confirm service in 
Vietnam and the veteran's medals or decorations include the 
Combat Infantryman Badge.  

With respect to a current diagnosis, the evidence of record 
is conflicting as to whether the veteran meets the diagnostic 
criteria for PTSD.  The most recent and thorough psychiatric 
examinations appear to have ruled out such a diagnosis.  
Nevertheless, there is competent evidence of PTSD and the 
veteran has not been afforded a psychiatric examination in 
more than 4 years.  In view of the foregoing and with 
consideration of the veteran's combat duty and continued 
psychiatric symptomatology, the Board finds that there is a 
duty to provide him with a more current psychiatric 
examination to determine if he meets the diagnostic criteria 
for PTSD and obtaining an competent opinion as to whether any 
psychiatric disorder that is currently present is linked to 
any incident of service, to include his combat duty in 
Vietnam.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  Ensure that all notification required 
by the VCAA under 38 U.S.C.A. § 5103, 
5103A and 38 C.F.R. § 3.159 is completed.  
Such action should include informing the 
veteran and his representative of the 
evidence needed to substantiate his claim 
for service connection for a psychiatric 
disorder, to include PTSD.  The notice 
should also inform the veteran and his 
representative of the evidence needed to 
establish a rating and effective date if 
service connection is granted.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Request that the appellant 
submit any evidence in his possession 
that pertains to his claim.  

Afford the appellant and his 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the appellant 
in obtaining all identified evidence.

2.  The RO should arrange for a 
psychiatric examination to determine the 
nature, extent and etiology of any 
psychiatric disorder that may be present, 
to include PTSD.  The claims file must be 
made available to and reviewed by the 
examiner.  The psychiatrist should 
consider any pertinent findings set forth 
in the veteran's claims folder, including 
the multiple post-service treatment 
records that include diagnoses of PTSD 
and more recent psychiatric examinations 
that ruled out such a diagnosis, although 
other psychiatric diagnoses are apparent.

Following a review of the relevant 
medical and psychiatric evidence in the 
claims file, obtaining the history, the 
mental status evaluation, and any tests 
that are deemed necessary, the 
psychiatrist is asked address the 
following questions: (1) whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran 
meets the diagnostic criteria for PTSD; 
and (2) whether it is at least as likely 
as not (50 percent or greater 
probability) that any psychiatric 
disability currently present, to include 
PTSD and depression, began during or is 
causally linked to any incident of 
service, to include the veteran's 
confirmed combat duty. 

The psychiatrist is requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  An opinion of "more 
likely" or "as likely" would support a 
finding of the contended causal 
relationship, whereas "less likely" would 
weigh against the claim.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required of the 
veteran's claim. If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  Then, the RO should adjudicate the 
claim of service connection for a 
psychiatric disability, to include PTSD. 

If the benefit sought on appeal remains 
denied, the veteran should be provided an 
SSOC, which should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


